EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hailey Bureau on 12/17/2021.

The application has been amended as follows: 

(Currently Amended) A negative electrode for a lithium secondary battery comprising:
a lithium metal layer; 
a protective layer present directly on a first surface of the lithium metal layer; and
a negative electrode current collector present on a second surface of the lithium metal layer opposite the first surface, 
wherein the protective layer comprises a conductive fabric with pores formed therein, said conductive fabric comprising a thread-weaved base fabric having a metal material coating on an outer surface of the thread, and a carbon material coating on an outer surface of the metal material coating, 
wherein the metal material is one or more selected from the group consisting of nickel (Ni), copper (Cu), aluminum (Al), gold (Au), silver (Ag), zinc (Zn) and tin (Sn), and 
wherein the metal material is coated in 30 parts by weight to 70 parts by weight with respect to 100 parts by weight of the base fabric.

2. (Canceled) 



Canceled) 

9. (Canceled) 

10. (Currently Amended) The negative electrode for a lithium secondary battery of Claim [[2]]1, wherein the carbon material is one or more selected from the group consisting of graphite-based material; active carbon-based material; carbon black-based material; carbon nanostructure-based material; and combinations thereof.

11. (Currently Amended) The negative electrode for a lithium secondary battery of Claim [[2]]1, wherein the carbon material is coated in 20 parts by weight to 50 parts by weight with respect to 100 parts by weight of the base fabric.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Zhamu et al PGPUB 2016/0344035: The prior art teaches a dendrite stopping layer. This material is silent to teach or obviate the specific metal partial coating of a carbon fiber as claimed.
Hu et al PGPUB 2016/0293943: Hu teaches a battery structure with an anode coating having a polymer and reinforcing fiber. The fiber of the prior art is silent to teach the specific metal partial coating of the carbon fiber as claimed.
The prior art is silent to teach the specific combination of features as recited by the instant claim. The specific fiber construction as a layer on a layer allow for a control of the dendrite/ramification to be controlled in a manner that is not recognized through structural fiber coating considerations and therefore the instant claim is found to be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723